—In an action, inter alia, to recover damages for breach of a restrictive covenant in a lease, the defendant Devon Management Co. appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Phelan, J.), entered May 10, 2001, as granted the plaintiffs motion for summary judgment on the issue of liability.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and the motion is denied.
There are issues of fact requiring the denial of the motion for summary judgment on the issue of liability. O’Brien, J.P., H. Miller, Schmidt and Cozier, JJ., concur.